Citation Nr: 0707229	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-42 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral stress syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1976 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript is 
associated with the claims file.  


FINDING OF FACT

The veteran's service-connected patellofemoral stress 
syndrome of the left knee is manifested by mild 
osteoarthritic changes, pain and limitation of flexion to 110 
degrees; there is no medical evidence of additional 
limitation of flexion, limitation of extension, subluxation 
or instability of the knee.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for patellofemoral stress syndrome with 
osteoarthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.40, 4.20, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257,  5260, 5261 
(2006);VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004. 





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an August 2003 VCAA letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter in August 2003, 
before the January 2004 RO decision that is the subject of 
this appeal.    

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the Board's current decision results in 
a denial of the veteran's claim, and any lack of notice with 
regards to the Dingess requirements constitutes an error non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Analysis

The veteran was granted service connection for patellofemoral 
stress syndrome in the left knee in a February 2002 rating 
decision, which established a 10 percent rating.  He 
contends, in essence, that his left knee disability is more 
disabling than currently evaluated.  
The record contains reports of two VA orthopedic examinations 
dated in recent years which detail the condition of the 
veteran's left knee.  The first of these examinations, 
performed in January 2002, showed that the veteran had range 
of motion of the left knee from zero degrees of extension to 
110 degrees flexion, limited by body habitus.  Patellofemoral 
crepitus was noted during range of motion exercises.  Knee 
ligaments were reported to be stable, and X-ray findings 
indicated a mild osteoarthritic change and decreased medial 
joint space with no loose bodies.  The veteran specifically 
denied any history of surgery on his knee, and stated that he 
has no problems with "catching" or "locking."  

The report of the second VA examination, dated in August 
2003, found the veteran to have a range of motion from a full 
or normal extension to 115 degrees flexion.  The veteran's 
limitation of motion was not found to be due to pain, but 
instead to the size of his leg.  The examiner did not conduct 
Lachman's test due to the size of the veteran's knee, but 
stated that anterior and posterior drawer signs were 
negative.  The veteran had some pain and tenderness in the 
joint line medially and laterally, as well as a tandem gait, 
with a decreased medial joint space confirmed by X-ray.  The 
examiner opined that the veteran had a very mild degenerative 
joint disease in the left knee with mild patellofemoral 
stress syndrome.  The clinician added that the veteran's 
range of motion was not affected by flare-ups of pain, 
although the veteran reported this by history.  

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019, which pertains to bursitis.  
Under that code, the veteran's knee disability is rated on 
limitation of motion as degenerative arthritis.  See 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5219-5003-5260, 5261.  

The veteran has been diagnosed with minor osteoarthritic 
changes in his left knee, confirmed by X-ray, with limitation 
of flexion to 110-115 degrees.  This degree of limitation of 
flexion falls far short of what is required for a rating in 
excess of 10 percent under Code 5260.  There is no medical 
evidence of limitation of extension of the knee.  See Code 
5261.  Separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  See VAOPGCPREC 9- 2004.  However, in this 
case, with normal extension and flexion limited to no less 
than 110 degrees, neither code provides for a compensable 
rating based upon limitation of motion.  

The Board notes its duty to consider the possibility of an 
additional rating by evaluating factors such as weakened 
movement, excess fatigability, incoordination, or functional 
loss due to pain on use or flare-ups when the joint in 
question is used repeatedly over a period of time, per 
jurisprudential precedent.  See DeLuca, supra.  In this case, 
the January 2002 examiner indicated that the only limitation 
was flexion to 110 degrees and that was attributed to body 
habitus.  The record reflects that the veteran weighs over 
400 pounds.  There is indication of pain on both examinations 
in recent years, but the August 2003 examiner specifically 
noted that the veteran's range of motion of the right knee 
(normal extension to 115 degrees of flexion at that time) was 
not affected by flare-ups of pain.  The medical evidence does 
not show additional limitation of flexion or extension due to 
pain or flare-ups of pain, supported by objective findings, 
to a degree that would support a rating in excess of 10 
percent, nor does it show such additional limitation of 
motion due to weakness, fatigue, incoordination or any other 
symptom or sign.  The most recent diagnosis was very mild 
degenerative joint disease and a mild patellofemoral stress 
syndrome.  In view of the foregoing, a higher rating is not 
warranted under 38 C.F.R. §§ 4.40 or 4.45 and DeLuca, supra.

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

There is X-ray evidence of very mild arthritis of the left 
knee.  However, as noted above, the current 10 percent rating 
takes into consideration arthritis with pain and the degree 
of limitation of motion that has been shown.  There is no 
medical evidence of subluxation or instability of the knee.  
Clinical evaluation has shown stable ligaments and negative 
posterior and anterior drawer signs.  Thus, a separate rating 
for instability is not warranted.  Id.; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.   

There is no indication of dislocation of cartilage.  Thus, 
38 C.F.R. § 4.71a, Diagnostic Code 5258 is not applicable.  
In any event, there is no medical evidence of frequent 
episodes of locking of the left knee with pain and effusion 
into the joint.  Thus, a higher or separate rating under Code 
5258 is clearly not warranted. 

The Board notes that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against a higher rating.  
38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral stress syndrome of the left knee 
with osteoarthritis is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


